Case 3:18-cr-04683-GPC Document 146 Filed 12/23/19 PageID.1126 Page 1 of 3




 1 Gary S. Lincenberg - State Bar No. 123058
      glincenberg@birdmarella.com
 2 Naeun Rim - State Bar No. 263558
      nrim@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant Petr Pacas
 7
 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
11 UNITED STATES OF AMERICA,                     CASE NO. 3:18-cr-04683-GPC
12              Plaintiff,                       ACKNOWLEDGMENT OF NEXT
                                                 COURT DATE
13        vs.
                                                 Assigned to Hon. Gonzalo P. Curiel
14 JACOB BYCHAK, MARK
   MANOOGIAN, MOHAMMED
15 ABDUL QAYYUM, AND PETR
   PACAS
16         Defendants.
17
18        DEFENDANT PETR PACAS, by and through undersigned counsel, hereby
19 files his acknowledgment of next court date, Thursday, February 20, 2020 at
20 1:00 p.m. in the above-captioned matter.
21 DATED: December 23, 2019             Gary S. Lincenberg
                                        Naeun Rim
22
                                        Bird, Marella, Boxer, Wolpert, Nessim,
23                                      Drooks, Lincenberg & Rhow, P.C.
24
25
                                        By:          /s/ Naeun Rim
26
                                                           Naeun Rim
27                                             Attorneys for Defendant Petr Pacas
28
                                           1                         Case No. 3:18-cr-04683-GPC

                             Acknowledgment of Next Court Date
Case 3:18-cr-04683-GPC Document 146 Filed 12/23/19 PageID.1127 Page 2 of 3




 1 Gary S. Lincenberg - State Bar No. 123058
      glincenberg@birdmarella.com
 2 Naeun Rim - State Bar No. 263558
      nrim@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant Petr Pacas
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                       SOUTHERN DISTRICT OF CALIFORNIA
10
11 UNITED STATES OF AMERICA,                     CASE NO. 3:18-cr-04683-GPC
12               Plaintiff,                      ACKNOWLEDGMENT OF NEXT
                                                 COURT DATE
13        vs.
                                                 Assigned to Hon. Gonzalo P. Curiel
14 JACOB BYCHAK, MARK
   MANOOGIAN, MOHAMMED
15 ABDUL QAYYUM, AND PETR
   PACAS
16         Defendants.
17
18        I, Petr Pacas, hereby acknowledge the next court date in the above-captioned
19 matter is scheduled on Thursday, February 20, 2020 at 1:00 p.m. I hereby promise
20 to appear before the Honorable Court on that date and at that time without further
21 notice.
22
23 Date: ______________                    __________________________________
24                                                   PETR PACAS

25
26
27
28
                                             2                     Case No. 3:18-cr-04683-GPC

                              Acknowledgment of Next Court Date
Case 3:18-cr-04683-GPC Document 146 Filed 12/23/19 PageID.1128 Page 3 of 3




 1                            CERTIFICATE OF SERVICE
 2        Counsel for Defendants certify that the foregoing pleading has been
 3 electronically served on the following parties by virtue of their registration with the
 4 CM/ECF system:
 5                                     Sabrina L. Feve
 6                                 Assistant U.S. Attorney
 7                                 sabrina.feve@usdoj.gov
 8
 9                                   Melanie K. Pierson
10                                Assistance U.S. Attorney
11                               melanie.pierson@usdoj.gov
12
13                                      Robert Ciaffa
14                                 Assistant U.S. Attorney
15                                 robert.ciaffa@usdoj.gov
16
17
                                         Respectfully submitted,
18
19 DATED: December 23, 2019              Gary S. Lincenberg
                                         Naeun Rim
20                                       Bird, Marella, Boxer, Wolpert, Nessim,
21                                       Drooks, Lincenberg & Rhow, P.C.
22
23
                                         By:         /s/ Naeun Rim
24                                                         Naeun Rim
25                                             Attorneys for Defendant Petr Pacas
26
27
28
                                               3                     Case No. 3:18-cr-04683-GPC

                             Acknowledgment of Next Court Date
